Exhibit 10.1

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into as of the
1st day of August, 2020 (the “Effective Date”), by and between Cumulus Media
Inc. (the “Company”), and Suzanne Grimes (the “Executive”) (collectively the
“Parties” and individually a “Party”).

WHEREAS the Company wants to continue to employ Executive, and Executive wants
to accept such continued employment;

WHEREAS Executive will have access to the Company’s confidential business
information, including information relating to the Company’s network sales and
programming plans and initiatives, budgeting procedures, Company policies and
procedures, policies and operational guidelines;

WHEREAS Executive will serve as a primary point of contact for the Company with
numerous customers, and will develop and maintain the Company’s relationships
with those customers on behalf of the Company;

WHEREAS Executive and the Company agree that the Company’s relationships with
its customers and its confidential business information are valuable assets of
the Company and essential to the Company’s success in its highly competitive
market;

WHEREAS the Company has agreed to provide Executive additional consideration for
entering into this Agreement, including continued access to the Company’s trade
secrets and confidential information as it is developed by the Company.

WHEREAS the Company would suffer irreparable harm if Executive were to misuse
the customer relationships that Executive develops on the Company’s behalf, or
the confidential information that Executive obtains while in the Company’s
employ, to compete unfairly against the Company;

WHEREAS Executive will gain relationships with other Company employees and
knowledge of the Company’s relationships with other employees, which knowledge
could be misused to disrupt the Company’s operations if Executive were to
solicit such other employees for employment by a competitor of the Company; and

NOW THEREFORE in consideration of the mutual covenants and obligations contained
herein, and for other good and valuable consideration, the sufficiency of which
the parties hereby acknowledge, Executive and the Company agree as follows:

1.    DEFINITIONS. For construing this Agreement, including all exhibits and
attachments, the following definitions shall apply.

1.1    “Company Business” (i) operation, management, promotion, sales and
marketing of national radio network programming, including affiliate and network
programming, (ii) the operation, promotion, and marketing of commercial radio
stations, and (iii) the operation, management, promotion, sales and marketing of
a podcast platform.

 

1



--------------------------------------------------------------------------------

1.2     “Business Area” means the United States of America. Executive and the
Company agree that Executive will carry out the Company Business and Executive’s
Job Duties throughout the nationwide Business Area.

1.3     “Competing Business” means any person (including Executive) or entity
carrying on a business that is the same or essentially the same as the Company
Business.

1.4     “Confidential Information” means all information that: (i) the Company
tries to keep secret and (ii) has commercial value to the Company or is of such
a nature that its unauthorized disclosure would be detrimental to the Company’s
interest, including, for instance, the Company’s information concerning price
and discount arrangements with sponsors/ customers, information concerning
sponsors’/customers’ particular needs, preferences, and interests (and how the
Company uses such information to maintain a competitive advantage), marketing
plans, business strategies, promotion plans, financial information, forecasts,
and personnel information. Confidential Information does not include information
that (i) is in or enters the public domain other than by breach of this
Agreement or (ii) is known or becomes known to Executive from a source other
than the Company provided that the source does not make the information known to
the Executive in violation of a contractual or other legal duty owed to the
Company.

1.5    “Job Duties” means the following:

1.5.1    As President of Westwood Division (the “Division”), Executive will lead
the overall strategy and execution of the network operations for the Company and
other duties as reasonably assigned by the Company’s Chief Executive Officer or
other designated officer.

1.5.2    As Executive Vice President, Corporate Marketing, with the oversight
from the CEO, will lead the development and execution of the Company’s marketing
function to increase overall Company revenues and other duties related to the
Company’s marketing efforts as reasonably assigned by the Company’s Chief
Executive Officer or other designated officer.

1.5.3    Without limiting the generality of the foregoing, Executive shall be
reasonably available to attend staff meetings and conferences all as directed by
Company management. Executive agrees that she has been assigned and will carry
out these Job Duties on behalf of the Company.

2.    EXECUTIVE’S SERVICES AND DUTIES.

2.1    Services. Upon and subject to the terms, conditions and other provisions
of this Agreement, the Company shall employ Executive during the Employment
Period as the Company’s President of the Westwood division and Executive Vice
President, Corporate Marketing. Executive shall (i) be based in the Company’s
New York City offices, (ii) report to the Company’s Chief Executive Officer
and/or to another person designated by the Company in the Company’s sole
discretion, and (iii) faithfully perform the Job Duties identified in Paragraph
1.5 above. In addition, Executive shall perform such reasonable duties and
responsibilities related to the Job Duties as may from time to time be duly
authorized or directed by the

 

2



--------------------------------------------------------------------------------

Company. Notwithstanding anything in this Agreement to the contrary, Executive
acknowledges and agrees that the CEO shall be permitted hereunder to modify
Executive’s title, Job Duties and areas of responsibility in the CEO’s sole
discretion.

2.2    Executive Commitments.

2.2.1    Executive agrees to comply with all written policies of the Company
throughout the Employment Period. Executive further agrees that neither
Executive nor members of Executive’s immediate family will accept any money,
merchandise, service or other item of value from any other person or company in
exchange for the inclusion of any “plugs,” endorsement or other matter in any
broadcast by a Company station, except with written consent of Company following
Executive’s full disclosure of the facts. Executive also acknowledges and
understands Sections 317 and 508 of the Communications Act and the FCC’s Rules
governing “payola” and sponsorship identification, and is aware of Executive’s
own personal responsibilities and criminal liabilities thereunder; and Executive
commits to carefully comply with those laws during the life of this Agreement.
Executive further agrees that Executive will not retain or acquire any outside
economic interest, which in Company’s reasonable judgment in any material way
could compromise faithful and “best efforts” performance of Executive’s duties
or influence presentation of any broadcast matter; and that Executive will
provide written disclosure of any economic interests to the Company that might
be considered as having such an effect.

2.2.2    During the Employment Period (as defined below), Executive will not
negotiate, allow any person or entity to negotiate on Executive’s behalf, or
enter into any oral or written agreement for Executive’s services, give or
accept an option for Executive’s service, enter into employment of, perform
services for, or grant or receive future rights of any kind to provide
Executive’s services to or from any person or entity whatsoever including
without limitation services to be performed after the Employment Period except
in the event that a notice of non-renewal is presented by either party in
accordance with Section 3 below.

2.3    Sole Employment. During the Employment Period, Executive shall devote
Executive’s full business time, energy, ability, attention and skill to
Executive’s employment hereunder. Executive agrees that, during the Employment
Period, Executive will not provide services as an employee, consultant,
independent contractor or otherwise to any individual or entity without the
written consent of the Company. Moreover, during the Employment Period,
Executive shall not serve on any board of (or otherwise participate in or
provide services to) any for-profit enterprise, and shall only be permitted to
serve on the board (or otherwise participate in or provide services to), a
non-profit enterprise with the prior written approval of the Company’s Chief
Executive Officer, which shall be given or withheld in such individual’s sole
discretion. Notwithstanding the foregoing, the Company hereby acknowledges that
it has provided its consent for Executive to serve on the Board of Directors and
advise VidMob, Inc., which consent may be revoked by Company after the date
hereof in its sole discretion.

3.    TERM. The term of Executive’s employment by the Company under this
Agreement (the “Employment Period”) shall commence on August 1, 2020 and shall
continue until December 31, 2022. The Employment Period shall be automatically
extended from year to

 

3



--------------------------------------------------------------------------------

year unless either the Company or Executive gives written notice of non-renewal
to the other party on or before that certain date that is six (6) months prior
to the end of the Employment Period. The term “Employment Period” shall refer to
the Employment Period if and as so extended.    

4.    COMPENSATION AND OTHER BENEFITS. Executive acknowledges and agrees that
Executive’s right to compensation under this Agreement terminates at the end of
the Employment Period, except as provided otherwise in this Agreement. As
compensation in full for the services to be rendered by Executive hereunder, the
Company shall pay to Executive the following compensation:

4.1    Salary. During the Employment Period, the Company shall pay to Executive
salary at a rate of $650,000 per annum, less all legally required and previously
authorized deductions, payable semi-monthly or on such other payment schedule as
shall be applied to all similarly situated employees, for work performed during
the regular preceding pay period (“Base Salary”).

4.2    Annual Bonuses.

4.2.1    During the Employment Period, Executive will be eligible to receive
annual bonuses as set forth below. All bonuses, if earned, will be paid within a
reasonable time after the finance department closes out the relevant bonus
period. All bonuses will be paid after sales adjustments and bad debt are taken
into consideration. No pro rata bonuses are earned on services rendered if
Executive’s employment is terminated prior to completion of the applicable bonus
period except as otherwise provided in Section 5.4 below and in the event
Company elects not to renew this Agreement in accordance with Section 3 above .
In the event of such non-renewal by Company, Executive would be eligible to
receive a pro rata portion of the target annual bonus for the applicable bonus
period at such time as annual bonuses are generally awarded by the Company to
Company employees with respect to such bonus period, as calculated and paid by
the Company in the ordinary course. Other than the payments set forth in this
Section 4.2, the Company shall have no further obligations to Executive for
bonus payments.

4.2.2    At the end of each calendar year during the Employment Period,
Executive shall be eligible to receive an annual bonus in a target amount of
eighty percent (80%) of Executive’s Base Salary. Each calendar year during the
term of this Agreement, at the sole election of the Chief Executive Officer, the
Chief Executive Officer will propose to the Compensation Committee of the Board
of Directors of the Company an executive incentive plan (“EIP”) that establishes
the bases upon which bonus decisions for such Executive are to be made for that
year. Such bases may include, without limitation, the achievement of performance
criteria/goals relating to Executive, the various Job Duties of Executive,
and/or the performance of the Company as a whole, as such criteria and goals are
determined each year in good faith by the Chief Executive Officer. In the event
that the Compensation Committee approves an EIP proposed by the Chief Executive
Officer, such EIP shall be the basis upon which any bonus is awarded to
Executive for that year. If the Compensation Committee does not approve an EIP
for any given year, or the Chief Executive Officer elects not to propose one,
the bases for awarding a bonus to Executive for that year shall be governed by
the bonus provisions of this Agreement that were in effect immediately prior to
January 1, 2016.

 

4



--------------------------------------------------------------------------------

4.2.3    At the end of each calendar year during the Employment Period,
Executive shall be eligible to receive an additional annual bonus in a target
amount of twenty percent (20%) of Executive’s Base Salary (the “Special
Objectives Bonus”). Such Special Objectives Bonus shall be payable in the event
that the Company achieves certain financial and strategic goals that are
mutually agreed upon by the Company’s Chief Executive Officer and Executive,
provided, however, that if such goals cannot be mutually agreed upon, then
Executive shall not be eligible for such bonus. Moreover, the Special Objectives
Bonus shall only be payable to Executive in the event that the Company achieves
the performance goal(s) established for the Company as a whole pursuant to
Section 4.2.2 above.

4.3    Equity Awards. Executive shall be eligible to receive an annual award of
stock options or restricted shares commensurate with Executive’s role, which
award is and shall be at all times subject to the approval and grant by the
Company’s Chief Executive Officer and Compensation Committee at their sole
discretion. Executive and such awards shall be subject to the terms and
conditions of the applicable equity plans and programs, including, without
limitation, the Company’s right to amend or terminate the plans at any time and
without advance notice to the participants.

4.4    Vacation. Executive shall be entitled to four (4) weeks paid vacation per
annum, which shall accrue monthly on a pro rata basis. At year-end, any accrued
but unused vacation may not be rolled into the next calendar year and will be
forfeited.

4.5    Benefits. Executive shall be entitled to participate in the benefit plans
and programs generally available to its other similarly situated employees,
provided that Executive meets all eligibility requirements under those plans and
programs. Executive shall be subject to the terms and conditions of the plans
and programs, including, without limitation, the Company’s right to amend or
terminate the plans at any time and without advance notice to the participants.

4.6    Business Expenses. The Company shall reimburse Executive for ordinary,
necessary and reasonable expenses incurred in the course of performing
Executive’s duties and obligations with respect to the business of the Company,
including expenses for pre-authorized entertainment and travel. The Company
shall promptly reimburse Executive for all such expenses paid by Executive on
behalf of the Company upon the presentation by Executive of an itemized request
for reimbursement of expenditures on Company-approved forms and supported by
documentation.

5.    TERMINATION.

5.1    Death or Disability. Upon the death of Executive, this Agreement shall
automatically terminate and all rights of Executive and Executive’s heirs,
executors and administrators to compensation and other benefits under this
Agreement shall cease.

The Company may, at its option, terminate this Agreement upon written notice to
Executive if Executive, because of physical or mental incapacity or disability,
fails to perform the essential functions of Executive’s position hereunder for a
continuous period of 90 days or any 120 days

 

5



--------------------------------------------------------------------------------

within any twelve-month period. In the event of any dispute regarding the
existence of Executive’s incapacity hereunder, the matter shall be resolved by
the determination of a physician to be selected by the Company. Executive agrees
to submit to appropriate medical examinations for purposes of such
determination.

If Executive is terminated by reason of Executive’s death or disability,
Executive shall be entitled to receive any Base Salary to which Executive is
entitled for work performed through the Date of Termination and not previously
paid to Executive. Aside from the provisions of this paragraph, the Company
shall have no further obligations to Executive after termination due to death or
disability unless, (i) between the date hereof and the date of termination,
Company makes available to its employees additional death or disability benefits
pursuant to Company plans or policies generally applied, and Executive has
elected to participate therein prior to the date of termination or
(ii) additional obligations are contained in another written agreement between
the parties hereto as signed by each party.

5.2    The Company’s Right to Terminate.

5.2.1    The Company may terminate this Agreement without Cause, for any reason
or for no reason, at any time. In the event of such without Cause termination,
Company shall (A) continue to pay to Employee wages at Employee’s then Base
Salary rate for a period of six (6) months after such termination (the
“Severance Period”), and (B) make cash payments to Executive during the
Severance Period (in substantially equal installments) totaling to the target
amounts described in Sections 4.2.2 and 4.2.3 above (such payments, together
with any payments made by the Company to Executive pursuant to subsection
(A) above, is referred to herein collectively as the “Severance”. The payment of
any Severance (and the reimbursement/payment of COBRA expenses described below)
shall be conditioned on Executive’s execution of a release, non-disparagement
and confidentiality agreement in favor of the Company and Executive’s continued
compliance with the terms of this Agreement, including any of Executive’s
post-termination obligations. The release will be provided to you within five
(5) business days after the date of termination. For the avoidance of any doubt,
the release will not apply to Employee’s rights hereunder that are intended to
survive termination of employment in accordance with Section 22 below, her
rights under any equity award agreement pursuant to its terms, and her vested
rights to retirement plans. In addition, any Severance payments made to
Executive hereunder shall be less applicable taxes and withholding and, subject
to Section 20, shall be paid in accordance with Company’s normal payroll
schedule and will commence within 30 days of the effectiveness of the release
with the first payment to include any payments that were delayed since the
release was not effective on the date of termination. During the Severance
Period, the Company shall reimburse Executive for any amounts paid by Executive
to maintain Executive’s continuing coverage under COBRA, provided that Executive
properly elects such coverage, remains eligible therefor under COBRA and makes
timely premium payments related thereto. Reimbursement of such amounts will be
made on a monthly basis upon provision of Executive to Company of documentation
reasonably requested by Company confirming Executive’s payment of such amounts.
Moreover, the parties acknowledge and agree that Severance also will be paid,
together with the reimbursement of COBRA premium payments will be payable as
described above, in the event of a non-renewal of this Agreement by Company
pursuant to Section 3 above.

 

6



--------------------------------------------------------------------------------

5.2.2    The Company also may at any time terminate Executive’s employment for
“Cause,” which shall include: (i) deceit, dishonesty or wrongful appropriation
for personal use or benefit of Company property or money; (ii) continued
disregard of directions by senior management of the Company after notice or
Executive’s insubordination to Executive’s supervisors; (iii) continued
violations of Company policies or procedures after notice, a material violation
of Company policies or procedures, or Executive’s refusal, after notice, to
comply with the Company’s standards of good taste; (iv) excessive unexcused
absences from work after notice; (v) breach by Executive of this Agreement;
(vi) assault or battery; (vii) conduct involving moral turpitude, including an
arrest or conviction of Executive or a no-contest plea by Executive for a crime
of moral turpitude or a felony, or Executive’s guilty plea to a lesser-included
offense or crime in exchange for withdrawal of a felony indictment, felony
charge by information, or a charged crime involving moral turpitude, whether the
charge arises under the laws of the United States or any other state within the
United States, or any crime that reflects adversely upon Executive or
Executive’s character; (viii) any action or conduct by Executive that causes
public discredit to Executive or to the Company or may be reasonably likely to
jeopardize a FCC license of any broadcast station owned by the Company; and/or
(ix) violation of any FCC rule or regulation, or any state or federal law,
provided that such violation does not result from Executive’s reliance on advice
of counsel. In the event of a termination of this Agreement for Cause, the
Company shall have no further obligations to Executive after termination.

5.3    Executive’s Right to Terminate. In the absence of a basis for termination
of this Agreement for Cause by the Company, Executive may at any time
voluntarily terminate employment with the Company for “Good Reason”, which shall
be only: (i) the failure of the Company to pay or cause to be paid any of
Executive’s Base Salary or any other compensation or benefits as and when due
and owing hereunder, or any reduction thereof; (ii) the relocation of
Executive’s principal place of business outside of New York City without
Executive’s prior consent; or (iii) any breach of this Agreement by Company.
Such termination shall not be effective unless written notice is given by
Executive to the Company, specifying the reason and provision hereunder forming
the basis for such termination with “Good Reason”, and the Company fails to cure
such Good Reason within thirty (30) days after receipt of such written notice.

5.4    Payments Upon Termination. In the event of a termination of Executive’s
employment by the Company for Cause, (i) the Company shall pay Executive any and
all unpaid Base Salary, earned and payable bonuses, if any, accrued but unused
vacation, unreimbursed expenses and all other compensation and benefits owed to
Executive through the date of termination with the Company on the next regularly
scheduled payroll, and (ii) the Company shall have the right to deduct from
Executive’s final paycheck any used but unearned vacation. In the event of a
termination by the Company “without Cause” prior to the end of the Employment
Period, a termination by the Company “without Cause” pursuant to a non-renewal
of this Agreement by Company under Section 3 above, or a termination by
Executive for Good Reason prior to the end of the Employment Period, and in all
cases subject to Executive’s execution of a release, non-disparagement and
confidentiality agreement in favor of the Company and Executive’s continued
compliance with the terms of this Agreement, including any of Executive’s
post-termination obligations, Executive shall receive the Severance and
reimbursement/payment of COBRA expenses, as described in 5.2.1 above. All other
employee benefits will cease as of Executive’s last day of work.

 

7



--------------------------------------------------------------------------------

5.5    Return of the Company’s Property upon Expiration or Termination: In the
event that the Employment Period expires or terminates for any reason, within
three (3) business days after such expiration or termination, Executive shall
promptly return to the Company all property of the Company then in Executive’s
custody, possession or control. Executive agrees and consents to the Company
deducting from Executive’s final paycheck any receivables or other amounts owed
by Executive to the Company (such as, amounts owed for personal use of company
mail service, cell phones and/or car, reimbursement of moving expenses, etc.)
and the approximate current fair market value of any the Company property still
in the possession of the Executive that has not been returned to the Company.

6.    PROTECTION OF CONFIDENTIAL INFORMATION.

6.1    Executive agrees that all Confidential Information is confidential to and
the exclusive property of the Company. Upon request by the Company, and in any
event upon termination of Executive’s employment with the Company for any
reason, Executive shall promptly deliver to the Company all property belonging
to the Company, including all Confidential Information then in Executive’s
possession, custody, or control, except that Company agrees herein that
Executive may retain contact information for individuals with whom Executive
developed professional relationships during the course of the performance of
Executive’s Job Duties.

6.2    During Executive’s employment by the Company, and for 12 months after
termination of such employment, Executive shall not, directly or indirectly,
within the United States disclose any Confidential Information to any person or
entity, or use or allow others to use through Executive any Confidential
Information, except as necessary for performance of Executive’s Job Duties.

7.    AGREEMENT NOT TO COMPETE. While employed by the Company, and for 6 months
following termination of such employment, Executive shall not, directly or
indirectly, engage in any activities the same or essentially the same as
Executive’s Job Duties for any Competing Business located or operating within
the Business Area. Executive further agrees that during the pendency of any
litigation to enforce this Section 7, including all appeals, the non-compete
period identified herein shall automatically be tolled for such period of time
until the litigation is fully and finally resolved. Notwithstanding the
foregoing, this Section 7 shall not apply in the event that Company or Executive
elects not to renew this Agreement at the end of the Employment Period.

8.    AGREEMENT NOT TO SOLICIT SPONSORS/CUSTOMERS. During Executive’s employment
by the Company and for 12 months following termination of such employment,
Executive shall not, directly or indirectly, for any Competing Business,
solicit, for the purpose of selling advertising time, any sponsor/ customer of
the Company with which Executive had Contact during the 12 months preceding the
termination of Executive’s employment. For purposes of this Section 8, “Contact”
means any interaction between Executive and a sponsor/customer which took place
in an effort to establish or further the

 

8



--------------------------------------------------------------------------------

business relationship between the Company and the sponsor/customer. Executive
further agrees that during the pendency of any litigation to enforce this
Section 8, including all appeals, the non-solicitation period identified herein
shall automatically be tolled for such period of time until the litigation is
fully and finally resolved. Notwithstanding the foregoing, this Section 8 shall
not apply in the event that Company or Executive elects not to renew this
Agreement at the end of the Employment Period.

9.    AGREEMENT NOT TO SOLICIT EMPLOYEES. During Executive’s employment by the
Company and for 12 months following termination of such employment, Executive
shall not, directly or indirectly, solicit for employment by a Competing
Business any of the Company’s then-current sales, programming, managerial, or
network employees with whom Executive dealt while employed. Executive further
agrees that during the pendency of any litigation to enforce this Section 9,
including all appeals, the non-solicitation period identified herein shall
automatically be tolled for such period of time until the litigation is fully
and finally resolved.

10.    INJUNCTIVE RELIEF. Executive agrees that the provisions of Paragraphs 6,
7, 8, and 9 of this Agreement are reasonable and necessary to protect the
Company’s property and business, and that Executive’s breach of any of those
provisions may cause the Company to suffer irreparable loss and damage.
Accordingly, Executive agrees that if Executive breaches or threatens to breach
any of those provisions, the Company shall be entitled to seek immediate
injunctive relief to enforce this Agreement, money damages for whatever harm
such breach causes the Company, and whatever other remedies are available.

11.    NO LIMITATION OF RIGHTS. Nothing in this Agreement shall limit or
prejudice any rights of the Company under applicable federal and/or state,
common and/or statutory law.

12.    EXECUTIVE REPRESENTATIONS AND WARRANTIES. Executive warrants, represents,
and covenants with the Company that the execution, delivery, and performance of
this Agreement by Executive does not conflict with, violate any provision of, or
constitute a default under any agreement, judgment, award or decree to which
Executive is a party or by which Executive is bound including, but not limited
to, any implied or express agreement with any of Executive’s prior employers. In
performing duties for the Company under this Agreement, Executive will not use
or disclose any trade secrets that Executive learned from employment with any
prior employer, and Executive will not use any files, documents, or other
property belonging to a former employer, except as permitted in writing by such
prior employer. Before using or disclosing such trade secrets, files, documents
or other property, Executive will provide a copy of the written permission to
the Company.

13.    Intentionally Deleted.

14.    INTANGIBLE RIGHTS. Executive acknowledges the Company’s sole ownership of
all rights to all material created, used or participated in by Executive and
broadcast by the Company during the term of this Agreement.

 

9



--------------------------------------------------------------------------------

15.    NOTICES. All notices and other communications required to be given in
writing under this Agreement shall be deemed given when: (i) delivered
personally or by overnight courier to the following address of the other party
hereto (or such other address for such party as shall be specified by notice
given pursuant this Section); or (ii) sent by facsimile to the following
facsimile number of the other party hereto (or such other facsimile number for
such party as shall be specified by notice given pursuant to this Section), with
the confirming copy delivered by overnight courier to the address of such party:

 

If to the Company:

   Cumulus Media Inc.    3280 Peachtree Street, NW    Suite 2200    Atlanta, GA
30305    Attn: Chief Executive Officer

With a copy to:

   Cumulus Media Inc.    3280 Peachtree Street    Suite 2200    Atlanta, GA
30305    Attn: Legal Department

If to Executive:

   Suzanne Grimes    c/o Westwood One, Inc.    220 West 42nd Street    New York,
NY 10036

16.    ENTIRE UNDERSTANDING; AMENDMENTS. This Agreement, as well as any
attachments or exhibits, constitutes the entire agreement and understanding
between the parties with respect to the employment of Executive by the Company,
and supersedes all prior agreements, representations and understandings, both
written and oral, between the parties with respect to the subject matter hereof.
This Agreement may not be modified or changed except by written instrument
signed by both parties.

17.    GOVERNING LAW; VENUE. This Agreement shall be governed by and construed
in accordance with the laws of the State of New York.

18.    PARTIES IN INTEREST; ASSIGNMENT. The Company may assign this Agreement or
any interest therein, by operation of law or otherwise, to: (i) any successor to
all or substantially all of the equity ownership interests, assets or business
by dissolution, merger, consolidation, transfer of assets, or otherwise (these
circumstances collectively referred to as “change of control”) of the Company;
or (ii) any direct or indirect subsidiary of the Company or of any such
successor referred in (i) hereof. Except as stated herein, nothing in this
Agreement, expressed or implied, is intended to confer on any person other than
the parties and their respective successors and permitted assigns any rights or
remedies under or by reason of this Agreement.

19.    SEVERABILITY. Whenever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, unenforceable or
illegal in any respect under

 

10



--------------------------------------------------------------------------------

applicable law or rule in any jurisdiction, such invalidity, unenforceability or
illegality shall not affect the validity, legality, or enforceability of any
other provision of this Agreement, but this Agreement shall be reformed,
construed and enforced in such jurisdiction as if such invalid, unenforceable or
illegal provision had never been contained herein.

20.    SECTION 409A OF THE CODE. For purposes of this Agreement, “Section 409A”
means Section 409A of the Code and the Treasury Regulations promulgated
thereunder (and such other Treasury or Internal Revenue Service guidance) as in
effect from time to time. The parties intend that any amounts payable hereunder
will be either exempt from Section 409A, or if such payments could constitute
“deferred compensation” within the meaning of Section 409A, compliant with
Section 409A. Each payment under this Agreement shall be treated as a separate
payment, including payments made in installments. Notwithstanding the foregoing,
the Executive acknowledges and agrees that she shall be solely responsible for,
any taxes or penalties that may be imposed on the Executive under Section 409A
with respect to the Executive’s receipt of payments hereunder; provided, that
nothing in this Section 16 shall be construed as a waiver by the Executive of
any claims she may have against the Company related to any operational failures
by the Company which are finally determined to be the cause of any such taxes or
penalties under Section 409A. This Agreement shall be administered and
interpreted in a manner consistent with this intent. Consistent with that
intent, and to the extent required under Section 409A, for benefits that are to
be paid in connection with a termination of employment, “termination of
employment” shall be limited to such a termination that constitutes a
“separation from service” under Section 409A. Notwithstanding any provision of
this Agreement to the contrary, if the Executive is a “specified employee,”
determined pursuant to procedures adopted by the Company in compliance with
Section 409A, on the date of her separation from service (within the meaning of
Treasury Regulation section 1.409A-1(h)) and if any portion of the payments or
benefits to be received by the Executive upon her termination of employment
would constitute a “deferral of compensation” subject to Section 409A, then to
the extent necessary to comply with Section 409A, amounts that would otherwise
be payable pursuant to this Agreement during the six-month period immediately
following the Executive’s termination of employment shall instead be paid or
made available on the earlier of (i) the first business day of the seventh month
after the date of the Executive’s termination of employment, or (ii) the
Executive’s death. For purposes of application of Section 409A, to the extent
applicable, each payment made under this Agreement shall be treated as a
separate payment. Notwithstanding any provision of this Agreement to the
contrary, to the extent any reimbursement or in-kind benefit provided under this
Agreement is nonqualified deferred compensation within the meaning of
Section 409A: (i) the amount of expenses eligible for reimbursement, or in-kind
benefits provided, during a calendar year may not affect the expenses eligible
for reimbursement, or in-kind benefits to be provided, in any other taxable
year; (ii) the reimbursement of an eligible expense must be made on or before
the last day of the calendar year following the calendar year in which the
expense was incurred; and (iii) the right to reimbursement or in-kind benefits
is not subject to liquidation or exchange for another benefit.

21.    INDEMNIFICATION. With regard to actions or inactions during the Term, the
Company shall provide the Executive with indemnification and directors’ and
officers’ liability insurance on terms no less favorable than those applicable
to current and former directors or officers of the Company who served during the
Term generally.

 

11



--------------------------------------------------------------------------------

22.    SURVIVABILITY. Executive acknowledges and agrees that Executive is bound
by the provisions set forth Sections 3.3, 6, 7, 8, 9 herein for so long as
Executive remains employed by the Company regardless of when this Agreement
expires or is terminated. Executive further acknowledges and agrees that, after
Executive’s employment with the Company is terminated either by Executive or the
Company, Executive will remain bound by the provisions set forth Sections 3.3,
6, 7, 8, 9 herein for the specific post-employment periods set forth in those
respective provisions and that the termination or expiration of this specific
Agreement does not trigger the commencement of the post-employment periods set
forth Sections 3.3, 6, 7, 8, 9 herein. Such post-employment periods shall
commence at the time that Executive’s employment is terminated, not when this
Agreement expires or is terminated. Sections 10, 11, 14, 17, 19, 20, 21 and this
Section 22 shall also survive the expiration or earlier termination of this
Agreement.

23.    FULL UNDERSTANDING. Executive represents and agrees that Executive fully
understands Executive’s right to discuss all aspects of this Agreement with
Executive’s private attorney, and that to the extent, if any, that Executive
desired, Executive utilized this right. Executive further represents and agrees
that: (i) Executive has carefully read and fully understands all of the
provisions of this Agreement; (ii) Executive is competent to execute this
Agreement; (iii) Executive’s agreement to execute this Agreement has not been
obtained by any duress and that Executive freely and voluntarily enters into it;
and (iv) Executive has read this

 

12



--------------------------------------------------------------------------------

document in its entirety and fully understands the meaning, intent and
consequences of this document.

 

COMPANY     EXECUTIVE Cumulus Media Inc.     Suzanne Grimes By:  

/s/ Richard S. Denning

   

/s/ Suzanne Grimes

Name:   Richard S. Denning     Date:   July 31, 2020 Title:   Executive Vice
President, General Counsel and Secretary       Date:   August 1, 2020      

 

13